—Order unanimously affirmed with costs. Memorandum: The court properly compelled answers to those questions that were asked of defendants’ representative and objected to by defendants’ counsel at the examination before trial. The lawsuit involves defendants’ determination to reject plaintiffs claim as not payable under the insurance policy; it therefore necessarily involves an inquiry into the facts and criteria on which defendants relied in making that determination. The conduct and opinions of those who reviewed the claim are relevant to the action, and therefore the court properly directed the witness to answer those questions.
As the court’s decision makes clear, the court did not purport to determine the propriety of a hypothetical line of questioning concerning a policy exclusion, nor does it direct answers to prospective questions. Consequently, that aspect of defendants’ appeal is without merit. (Appeal from Order of Supreme Court, Monroe County, Galloway, J.—Discovery.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.